 

EXHIBIT 10.14

 

CHANGE-IN-CONTROL SEVERANCE AGREEMENT

 

THIS AGREEMENT, dated as of February 26, 2013, by and between SeaChange
International, Inc., with its principal place of business at 50 Nagog Park,
Acton, MA 01720 (the "Company"), and Anthony Dias (the "Executive").

 

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel,
and recognizes that, as is the case with many publicly held corporations, the
possibility of a change in control may exist and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
distraction or departure of management personnel to the detriment of the Company
and its stockholders; and

 

WHEREAS, the Board of Directors of the Company has determined that appropriate
steps should be taken to reinforce and encourage the Executive's continued
attention and dedication to the Executive's assigned duties without distraction
in the face of potentially disturbing circumstances arising from the possibility
of a change in control of the Company, although no such change is presently
known to be contemplated.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1

DEFINITIONS

 

Except as may otherwise be specified or as the context may otherwise require,
the following terms shall have the respective meanings set forth below whenever
used herein:

 

"Annual Bonus" shall mean the full-target annual bonus, if any, for which the
Executive is eligible for the fiscal year in which a Covered Termination occurs.

 

"Base Salary" shall mean the annual base rate of regular compensation of the
Executive immediately before a Covered Termination, or if greater, the highest
annual such rate at any time during the 12-month period immediately preceding
the Covered Termination.

 

"Board" shall mean the Board of Directors of the Company.

 

"Cause" shall mean (i) the Executive's engaging in willful and repeated gross
negligence or gross misconduct, (ii) the Executive's breaching of a material
fiduciary duty to the Employer, or (iii) the Executive's being convicted of a
felony, in either case, to the demonstrable and material injury to the Employer.
For purposes hereof, no act, or failure to act, on the Executive's part, shall
be deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that any act or omission was in the
best interest of the Employer.

 

 

 

 

"Change in Control" shall mean the first to occur, after the date hereof, of any
of the following:

 

(i)          the members of the Board at the beginning of any consecutive
12-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director;

 

(ii) any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, shares of Stock representing in the aggregate 50% or more of the
combined voting power of the securities of the corporation issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any);

 

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company's assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale or
(B) the approval by stockholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company; or

 

(iv) Any corporation or other legal person, pursuant to a tender offer, exchange
offer, purchase of stock (whether in a market transaction or otherwise) or other
transaction or event acquires securities representing 40% or more of the
combined voting power of the voting securities of the Company, or there is a
report filed on Schedule 13D or Schedule 14D-1 (or any successor schedule, form
or report), each as promulgated pursuant to the U.S. Securities Exchange Act,
disclosing that any "person" (as such term is used in Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act) has become the "beneficial
owner" (as such term is used in Rule 13d-3 under the Securities Exchange Act) of
securities representing 40% or more of the combined voting power of the voting
securities of the Company.

 

Notwithstanding the foregoing, none of the foregoing event(s) shall constitute a
Change in Control unless such event(s) constitute a “change in the ownership or
effective control” or a change “in the ownership of a substantial portion of the
assets,” in each case within the meaning of Section 409A(a)(2)(A)(v) of the Code
and any regulations and other guidance in effect from time-to-time thereunder
including, without limitation, Notice 2005-1.

 

Upon the occurrence of a Change in Control as provided above, no subsequent
event or condition shall constitute a Change in Control for purposes of this
Agreement, with the result that there can be no more than one Change in Control
hereunder.

 

- 2 -

 

 

"Code" shall mean the Internal Revenue Code of 1986, as amended.

 

"Company" shall mean, subject to Section 4.1(a), SeaChange International, Inc.,
a Delaware corporation.

 

"Covered Termination" shall mean if, within the one-year period immediately
following a Change in Control, the Executive (i) is terminated by the Employer
without Cause (other than on account of death or Disability), or (ii) terminates
the Executive's employment with the Employer for Good Reason. The Executive
shall not be deemed to have terminated for purposes of this Agreement merely
because he or she ceases to be employed by the Employer and becomes employed by
a new employer involved in the Change in Control; provided that such new
employer shall be bound by this Agreement as if it were the Employer hereunder
with respect to the Executive. It is expressly understood that no Covered
Termination shall be deemed to have occurred merely because, upon the occurrence
of a Change in Control, the Executive ceases to be employed by the Employer and
does not become employed by a successor to the Employer after the Change in
Control if the successor makes an offer to employ the Executive on terms and
conditions which, if imposed by the Employer, would not give the Executive a
basis on which to terminate employment for Good Reason.

 

"Date of Termination" shall mean the date on which a Covered Termination occurs.

 

"Disability" shall mean the occurrence after a Change in Control of the
incapacity of the Executive due to physical or mental illness, whereby the
Executive shall have been absent from the full-time performance of the
Executive's duties with the Employer for six consecutive months or, in any one
year period, for an aggregate of six months.

 

"Employer" shall mean the Company (if and for so long as the Executive is
employed thereby) and each Subsidiary which may now or hereafter employ the
Executive or, where the context so requires, the Company and such Subsidiaries
collectively. A subsidiary which ceases to be, directly or indirectly, through
one or more intermediaries, controlling, controlled by or under common control
with the Company prior to a Change in Control (other than in connection with and
as an integral part of a series of transactions resulting in a Change in
Control) shall, automatically and without any further action, cease to be (or be
part of) the Employer for purposes hereof.

 

"Good Reason" shall mean, without the express written consent of the Executive,
the occurrence after a Change in Control of any of the following circumstances,
unless such circumstances are fully corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:

 

(i) the material reduction of the Executive's title, or the reduction of the
Executive's authority, duties or responsibilities, or the assignment to the
Executive of any duties inconsistent with Executive's position, authority,
duties or responsibilities from those in effect immediately prior to the Change
in Control;

 

(ii) a reduction in the Executive's Base Salary as in effect immediately before
the Change in Control;

 

- 3 -

 

 

(iii) a material reduction in the Executive's aggregate compensation
opportunity, comprised only of the Executive's (A) Base Salary, and (B) bonus
opportunity (taking into account, without limitation, any target, minimum and
maximum amounts payable and the attainability and otherwise the reasonableness
of any performance hurdles, goals and other measures), if any;

 

(iv) the Company's requiring the Executive to be based at any office or location
more than 75 miles from that location at which the Executive performed
Executive's services immediately prior to the occurrence of a Change in Control,
except for travel reasonably required in the performance of the Executive's
responsibilities;

 

(v) the failure of the Company to obtain a reasonable agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 4.1(a);

 

(vi) the failure of the Company to pay the Executive any amounts due hereunder;
or

 

(vii) any other material breach by the Company of this Agreement.

 

"Notice of Termination" shall mean a notice given by the Employer or Executive,
as applicable, which shall indicate the date of termination and the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provisions so indicated.

 

"Person" shall have the meaning ascribed thereto by Section 3(a)(9) of the
Securities Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof (except that such term shall not include (i) the Company or any of its
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (v) such Executive or any "group" (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act) which
includes the Executive).

 

"Securities Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

 

"Stock" shall mean the common stock, $.01 par value, of the Company

 

"Subsidiary" shall mean any entity, directly or indirectly, through one or more
intermediaries, controlled by the Company.

 

- 4 -

 

 

Section 2

BENEFITS

 

2.1           If a Change in Control occurs, then:

 

(a) (i) any and all outstanding unvested stock options and stock appreciation
rights held by the Executive shall immediately prior to the Change in Control
automatically vest and become immediately exercisable in accordance with their
terms, and (ii) notwithstanding anything to the contrary contained in clause
(i), upon a termination of employment (regardless of the party initiating the
termination, for any reason or no reason), all stock options and stock
appreciation rights held by the Executive shall be exercisable for the lesser of
(A) the remainder of the generally applicable term of the stock options or stock
appreciation rights, which is measured from the date of grant thereof, and (B)
three years from the date of such termination; provided that nothing in this
Section 2.1(a) shall reduce or otherwise adversely affect the rights under such
stock options and stock appreciation rights that the Executive would have
without regard to this Section 2.1(a); and

 

(b) any and all restricted stock and restricted stock rights then held by the
Executive shall immediately prior to the Change in Control fully vest and become
immediately transferable free of restrictions, other than restrictions imposed
by applicable law.

 

2.2           If a Covered Termination occurs, then (subject to the provisions
of Section 2.3(b)) the Executive shall be entitled hereunder to the following:

 

(a) the Company shall pay to the Executive an amount equal to the sum of twelve
(12) months of (i) the Executive's Base Salary and (ii) the Executive's Annual
Bonus;

 

(b) for a period of one (1) year after such termination, the Employer shall
arrange to make available to the Executive medical, dental, group life that are
at least at a level (and cost to the Executive) that is substantially similar in
the aggregate to the level of such benefits which was available to the Executive
immediately prior to the Change in Control;

 

(c) the Employer shall provide the Executive with outplacement service through a
bona fide outplacement organization reasonably acceptable to the Executive that
agrees to supply the Executive with outplacement counseling, a private office
and administrative support including telephone service until the earlier of one
year from the Date of Termination or until such time that Executive secures
employment;

 

(d) the Company shall pay for the Executive to receive financial planning
services for which the Company pays not more than $5,000; and

 

(e) the Company shall provide the Executive with a payment for any accrued but
unused vacation.

 

2.3           (a) The payments provided for in Section 2.2 shall (except as
otherwise expressly provided therein or as provided in Section 2.3(b) or Section
2.4(b), or as otherwise expressly provided hereunder) be made on the business
day coinciding with or next following the 30th day following the Date of
Termination (the “Payment Date”).

 

Notwithstanding any other provision of this Agreement, if the Executive is a
“specified employee” as defined in Section 409A of the Code, any payment under
this Agreement that would constitute deferred compensation for purposes of
Section 409A of the Code that is payable on account of the Executive’s
separation from service shall be made in accordance with Section 2.4(b) hereof.

 

- 5 -

 

 

(b) Notwithstanding any other provision of this Agreement to the contrary, no
payment or benefit otherwise provided for under or by virtue of the foregoing
provisions of this Agreement shall be paid or otherwise made available unless,
on or before the Payment Date, the Executive has executed and not revoked a
valid, binding and irrevocable general release of claims in favor of the
Employer, in form and substance reasonably acceptable to the Employer. The
failure by the Executive to timely deliver (and not revoke) a valid and binding
release shall result in the forfeiture of all payments and benefits under this
Agreement.

 

2.4 The Company and the Executive acknowledge and agree that the provisions for
payments and benefits or reimbursements in Sections 2.2 and 3.1 of this
Agreement (the “Deferred Compensation”) may constitute a “nonqualified deferred
compensation plan” that is subject to Section 409A. The Company and the
Executive intend to administer the Deferred Compensation in a manner that at all
times is either exempt from or complies in form and operation with the
applicable limitations and standards of Section 409A. Therefore, notwithstanding
anything else contained herein, the following limitations are expressly imposed
with respect to the Deferred Compensation.

 

(a) The Executive’s entitlement to receive or begin receiving payment of the
Deferred Compensation is conditioned upon the Executive’s separation from
service. For this purpose, the Executive shall have separated from service if
and only if his level of services to the Company and its affiliates decreases
and is expected to remain at a level equal to twenty percent (20%) or less of
the average level of services performed by the Executive during the immediately
preceding 36-month period.

 

(b) If the Executive is a “specified employee” as defined in Section 409A with
respect to the Company upon his separation from service, then any payment
required hereunder, to the extent such payment would constitute deferred
compensation for purposes of Section 409A that is payable on account of the
Executive’s separation from service, shall be deferred and shall not be paid to
the Executive until the date that is the later of (1) the date such payment is
due under the terms of this Agreement, or (2) 6 months and 1 day following the
date of the Executive’s separation from service.

 

(c) It is intended that each installment, if any of the payments and benefits
constituting Deferred Compensation shall be treated as a separate “payment” for
purposes of Section 409A. Neither the Company nor the Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

 

- 6 -

 

 

(d) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.
All expenses or other reimbursements that are taxable income to the Executive
shall in no event be paid later than the last day of the second taxable year
following the taxable year in which the Executive separated from service. With
regard to any provision herein for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, the amount of expenses eligible for reimbursement
or in-kind benefits provided during any taxable year shall not affect the
expenses eligible for reimbursement or in-kind benefits to be provided in any
other taxable year, provided that the foregoing clause shall not be violated
with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Internal Revenue Code solely because such expenses are
subject to a limit related to the period the arrangement is in effect and such
payments shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred.

 

Section 3

PARACHUTE TAX PROVISIONS

 

3.1           If all, or any portion, of the payments and benefits provided
under this Agreement, if any, either alone or together with other payments and
benefits which the Executive receives or is entitled to receive from the Company
or its affiliates, (the “Total Payments”) would constitute an excess "parachute
payment" within the meaning of Section 280G of the Code (whether or not under an
existing plan, arrangement or other agreement) and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Code (the
“Excise Tax”), then the Executive shall be paid or provided, as the case may be,
the Total Payments unless the after-tax amount that would be retained by the
Executive (after taking into account any and all applicable federal, state and
local excise, income or other taxes payable by the Executive, including the
Excise Tax) is less than the after-tax amount that would be retained by the
Executive (after taking into account any and all applicable federal, state and
local excise, income or other taxes payable by the Executive, including the
Excise Tax) if the Executive were instead to be paid or provided, as the case
may be, the maximum amount of the Total Payments that the Executive could
receive without being subject to the Excise Tax (the “Reduced Payments”), in
which case the Executive shall be entitled only to the Reduced Payments.

 

3.2           Except as may otherwise be agreed to by the Company and the
Executive, the amount or amounts (if any) payable under this Section 3 shall be
determined, at the sole cost of the Company, by the Company's independent
auditors (who served in such capacity immediately prior to the Change in
Control), whose determination or determinations shall be final and binding on
all parties. The Executive hereby agrees to utilize such determination or
determinations, as applicable, in filing all of the Executive's tax returns with
respect to the excise tax imposed by Section 4999 of the Code. If such
independent auditors refuse to make the required determinations, then such
determinations shall be made by a comparable independent accounting firm of
national reputation reasonably selected by the Company. Notwithstanding any
other provision of this Agreement, the Executive hereby agrees to be bound by
and comply with the provisions of this Section 3.2.

 

- 7 -

 

 

Section 4

MISCELLANEOUS

 

4.1           (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform under the terms of this Agreement in the same manner and to
the same extent that the Company and its affiliates would be required to perform
it if no such succession had taken place (provided that such a requirement to
perform which arises by operation of law shall be deemed to satisfy the
requirements for such an express assumption and agreement), and in such event
the Company (as constituted prior to such succession) shall have no further
obligation under or with respect to this Agreement. Failure of the Company to
obtain such assumption and agreement with respect to the Executive prior to the
effectiveness of any such succession shall be a breach of the terms of this
Agreement with respect to the Executive and shall entitle the Executive to
compensation from the Employer (as constituted prior to such succession) in the
same amount and on the same terms as the Executive would be entitled to
hereunder were the Executive's employment terminated for Good Reason following a
Change in Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business or assets as aforesaid
which assumes and agrees (or is otherwise required) to perform this Agreement.
Nothing in this Section 4.1(a) shall be deemed to cause any event or condition
which would otherwise constitute a Change in Control not to constitute a Change
in Control.

 

(b) Notwithstanding Section 4.1(a), the Company shall remain liable to the
Executive upon a Covered Termination after a Change in Control if the Executive
is not offered continuing employment by a successor to the Employer on a basis
which would not constitute a termination for Good Reason.

 

(c) This Agreement, and the Executive's and the Company's rights and obligations
hereunder, may not be assigned by the Executive or, except as provided in
Section 4.1(a), the Company, respectively; any purported assignment by the
Executive or the Company in violation hereof shall be null and void.

 

(d) The terms of this Agreement shall inure to the benefit of and be enforceable
by the personal or legal representatives, executors, administrators, permitted
successors, heirs, distributees, devisees and legatees of the Executive. If the
Executive shall die while an amount would still be payable to the Executive
hereunder if they had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive's devisee, legatee or other designee or, if there is no such
designee, the Executive's estate.

 

4.2           Except as expressly provided in Section 2.2, the Executive shall
not be required to mitigate damages or the amount of any payment or benefit
provided for under this Agreement by seeking other employment or otherwise, nor
will any payments or benefits hereunder be subject to offset in the event the
Executive does mitigate.

 

4.3           The Employer shall pay all reasonable legal fees and expenses
incurred in a legal proceeding by the Executive in seeking to obtain or enforce
any right or benefit provided by this Agreement. Such payments are to be made
within twenty days after the Executive's request for payment accompanied with
such evidence of fees and expenses incurred as the Employer reasonably may
require; provided that if the Executive institutes a proceeding and the judge or
other decision-maker presiding over the proceeding affirmatively finds that the
Executive has failed to prevail substantially, the Executive shall pay
Executive's own costs and expenses (and, if applicable, return any amounts
theretofore paid on the Executive's behalf under this Section 4.3).

 

- 8 -

 

 

4.4           For the purposes of this Agreement, notice and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or mailed by United States
certified or registered express mail, return receipt requested, postage prepaid,
if to the Executive, addressed to the Executive at his or her respective address
on file with the Company; if to the Company, addressed to SeaChange
International, Inc., 50 Nagog Park, Acton, MA 01720, and directed to the
attention of its Chief Financial Officer; if to the Board, addressed to the
Board of Directors, c/o 50 Nagog Park, Acton, MA 01720, and directed to the
Company's Chief Financial Officer; or to such other address as any party may
have furnished to the others in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

4.5           Unless otherwise determined by the Employer in an applicable plan
or arrangement, no amounts payable hereunder upon a Covered Termination shall be
deemed salary or compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Employer for the benefit of
its employees.

 

4.6           This Agreement is the exclusive arrangement with the Executive
applicable to payments and benefits in connection with a change in control of
the Company (whether or not a Change in Control), and supersedes any prior
arrangements involving the Company or its predecessors or affiliates relating to
changes in control (whether or not Changes in Control). This Agreement shall not
limit any right of the Executive to receive any payments or benefits under an
employee benefit or executive compensation plan of the Employer, initially
adopted as of or after the date hereof, which are expressly contingent
thereunder upon the occurrence of a change in control (including, but not
limited to, the acceleration of any rights or benefits thereunder); provided
that in no event shall the Executive be entitled to any payment or benefit under
this Agreement which duplicates a payment or benefit received or receivable by
the Executive under any severance or similar plan or policy of the Employer, and
in any such case the Executive shall only be entitled to receive the greater of
the two payments.

 

4.7           Any payments hereunder shall be made out of the general assets of
the Employer. The Executive shall have the status of general unsecured creditor
of the Employer, and this Agreement constitutes a mere promise by the Employer
to make payments under this Agreement in the future as and to the extent
provided herein.

 

4.8           Nothing in this Agreement shall confer on the Executive any right
to continue in the employ of the Employer or interfere in any way (other than by
virtue of requiring payments or benefits as may expressly be provided herein)
with the right of the Employer to terminate the Executive's employment at any
time.

 

4.9           The Employer shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding required by law.

 

4.10         Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that is not resolved by the Employer
and the Executive shall be submitted to arbitration in Boston, Massachusetts, in
accordance with Massachusetts law and the procedures of the American Arbitration
Association. The determination of the arbitrator(s) shall be conclusive and
binding on the Employer and Executive and judgment may be entered on the
arbitrator(s)' award in any court having jurisdiction.

 

- 9 -

 

 

4.11         This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by the parties or, in the case of a waiver, by the party waiving
compliance. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any such right, power or privilege nor any single or
partial exercise of any such right, power or privilege, preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

 

4.12         The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.

 

4.13         The use of captions in this Agreement is for convenience. The
captions are not intended to and do not provide substantive rights.

 

4.14         THIS AGREEMENT SHALL BE CONSTRUED, ADMINISTERED AND ENFORCED
ACCORDING TO THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

 

IN WITNESS WHEREOF, the parties hereto have signed their names, effective as of
the date first above written.

 

  SEACHANGE INTERNATIONAL, INC.         By:   /s/ Raghu Rau     Name:  Raghu Rau
    Title:  Chief Executive Officer           EXECUTIVE:           /s/ Anthony
Dias     Name:  Anthony Dias          

 

- 10 -

 

